ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-07-10_ORD_01_NA_03_FR.txt. 257

DÉCLARATION DE M. BUERGENTHAL
[Traduction]

Libellé inapproprié des paragraphes 54 à 56 et 93 — Absence de compétence
pour connaître de l’objet de la demande — Libellé conférant, délibérément ou
non, créance aux prétentions de l’une des Parties — Pouvoirs de la Cour limités
à l'exercice de ses fonctions judiciaires — Dispositions empreintes de «bons
sentiments» ne relevant pas de sa compétence.

1. Je souscris à la décision de la Cour tendant à rejeter la demande en
indication de mesures conservatoires présentée par la République démo-
cratique du Congo et à ne pas rayer l’affaire de son rôle.

2. J'entends toutefois, en joignant la présente déclaration à l’ordon-
nance, indiquer que je désapprouve la présence, dans l'ordonnance de la
Cour, des paragraphes 54 à 56 et 93. Je ne suis pas opposé aux idées
nobles exprimées dans ces paragraphes, mais j'estime que la Cour n’a pas
compétence pour connaître des questions qui y sont évoquées, dès lors
qu’elle a conclu qu’elle n’avait pas compétence prima facie pour indiquer
les mesures conservatoires sollicitées.

3. Ces paragraphes se lisent comme suit:

«54. Considérant que la Cour est profondément préoccupée par le
drame humain, les pertes en vies humaines et les terribles souffrances
que lon déplore dans l’est de la République démocratique du Congo
à la suite des combats qui s’y poursuivent;

55. Considérant que la Cour garde présents à l'esprit les buts et
principes de la Charte des Nations Unies, ainsi que les responsabili-
tés qui lui incombent, en vertu de ladite Charte et du Statut de la
Cour, dans le maintien de la paix et de la sécurité;

56. Considérant que la Cour estime nécessaire de souligner que
toutes les parties à des instances devant elle doivent agir conformé-
ment à leurs obligations en vertu de la Charte des Nations Unies et
des autres règles du droit international, y compris du droit humani-
taire; qu’en l'espèce la Cour ne saurait trop insister sur l'obligation
qu'ont le Congo et le Rwanda de respecter les dispositions des
conventions de Genève du 12 août 1949 et du premier protocole
additionnel à ces conventions, en date du 8 juin 1977, relatif à la pro-
tection des victimes des conflits armés internationaux, instruments
auxquels ils sont tous deux parties:

93. Considérant que les Etats, qu'ils acceptent ou non la juridic-
tion de la Cour, demeurent en tout état de cause responsables des
actes contraires au droit international qui leur seraient imputables;

42

 
ACTIVITÉS ARMEES (DÉCL. BUERGENTHAL) 258

qu'ils sont en particulier tenus de se conformer aux obligations qui
sont les leurs en vertu de la Charte des Nations Unies: qu’à cet égard
la Cour ne peut manquer de noter que le Conseil de sécurité a
adopté de très nombreuses résolutions concernant la situation dans
la région, en particulier les résolutions 1234 (1999), 1291 (2000),
1304 (2000), 1316 (2000), 1323 (2000), 1332 (2000), 1341 (2001), 1355
(2001), 1376 (2001), 1399 (2002) et 1417 (2002); que le Conseil de
sécurité a, à maintes reprises, exigé que «toutes les parties au confit
mettent ... fin aux violations des droits de l’homme et du droit inter-
national humanitaire» : et qu’il a notamment rappelé «à toutes les
parties les obligations qui leur incombfaient] en ce qui concerne la
sécurité des populations civiles conformément à la quatrième conven-
tion de Genève relative à la protection des personnes civiles en temps
de guerre du 12 août 1949», et a ajouté que «toutes les forces pré-
sentes sur le territoire de la République démocratique du Congo
[étaient] responsables de la prévention des violations du droit inter-
national humanitaire commises sur le territoire qu’elles contrôlent» ;
que la Cour tient à souligner la nécessité pour les Parties à l'instance
d’user de leur influence pour prévenir les violations graves et répé-
tées des droits de l’homme et du droit international humanitaire
encore constatées récemment.»

4. La Cour a pour mission de se prononcer sur des questions qui
relèvent de sa compétence et non d'exprimer des sentiments personnels
ou de formuler des observations, d’ordre général ou particulier, qui,
même si elles sont à l’évidence dictées par de «bons sentiments», n’ont
pas leur place dans la présente ordonnance.

5. Qui, par exemple, ne serait pas «profondément préoccup[é] par le
drame humain, les pertes en vies humaines et les terribles souffrances que
Pon déplore dans l’est de la République démocratique du Congo à la
suite des combats qui s’y poursuivent» (ordonnance, par. 54)? Mais pour
faire formellement état de telles préoccupations dans une ordonnance, la
Cour doit avoir la compétence voulue pour connaître de ces questions.
Ayant jugé que cette compétence lui faisait défaut, la Cour n'aurait pas
dû se prononcer sur ce sujet.

6. Au paragraphe 55, la Cour déclare «gard[er] présents à l’esprit les
buts et principes de la Charte des Nations Unies, ainsi que les responsa-
bilités qui lui incombent, en vertu de ladite Charte ... dans le maintien de
la paix et de la sécurité». En vérité, comment pourrait-il en être autre-
ment? Mais que vise la Cour par pareille déclaration? La Cour exprime-
t-elle ainsi le regret de ne pas être, faute de compétence, en mesure d’agir
comme il lui aurait plu en la présente espèce? Si tel était le cas, je m’inter-
rogerais sur l'opportunité d’une telle déclaration. Mais, et c’est plus
important, les «responsabilités qui incombent [à la Cour], en vertu de
ladite Charte ... dans le maintien de la paix et de la sécurité», ne revêtent
pas un caractère général. Elles se limitent strictement à l'exercice, par la
Cour, de ses fonctions judiciaires dans des affaires qui relèvent de sa

43
ACTIVITÉS ARMÉES (DÉCL. BUERGENTHAL) 259

compétence. Lorsqu'elle formule la déclaration ci-dessus, la Cour n’exerce
pas lesdites fonctions judiciaires, puisque la compétence lui fait défaut.
Le paragraphe se lit comme le préambule d’une résolution de l’Assemblée
générale ou du Conseil de sécurité des Nations Unies, où il serait parfai-
tement à sa place. Ce n’est pas le cas dans la présente ordonnance.

7. Quant à la déclaration faite au paragraphe 56, si elle est impartiale,
étant adressée aux deux Parties à l’affaire, elle n’aurait pas pour autant
été moins inopportune si elle n’avait visé que l’une d’entre elles. Elle est
inopportune, d’abord parce que la Cour n’a pas compétence en l’espèce
pour appeler les Etats parties à respecter les conventions de Genève ou
les autres instruments et principes juridiques mentionnés dans ce para-
graphe. Elle l’est ensuite parce que, étant donné que la demande en indi-
cation de mesures conservatoires de la République démocratique du
Congo visait à ce que le Rwanda mette un terme à certaines activités sus-
ceptibles d’être considérées comme des violations desdites conventions, le
libellé du paragraphe 56 pourrait être perçu comme donnant une certaine
créance à cette prétention.

8. Cette dernière conclusion est confortée par le libellé choisi par la
Cour au paragraphe 93, très proche de celui qu’elle aurait retenu si elle
avait fait droit à la demande en indication de mesures conservatoires. Le
fait que le paragraphe vise les deux Parties est ici dénué de pertinence: la
Cour a, en des circonstances analogues, indiqué des mesures conserva-
toires formulées en des termes similaires en les adressant aux deux Par-
ties, alors même que la demande n’émanait que de l’une d’elles (voir, par
exemple, Activités armées sur le territoire du Congo (République démo-
cratique du Congo c. Burundi), mesures conservatoires, ordonnance du
1°" juillet 2000, C.LJ. Recueil 2000, p. 111, par. 47). Au reste, en la pré-
sente espèce, la compétence pour adresser cette exhortation aux deux
Parties fait défaut à la Cour, et il en aurait été de même si l’exhortation
avait été adressée à une seule d’entre elles.

9. Les prononcés de la Cour aux paragraphes susmentionnés, en par-
ticulier les paragraphes 56 et 93, pourraient, que telle ait ou non été
l'intention de celle-ci, être interprétés comme accordant crédit aux faits
allégués par la partie ayant sollicité les mesures conservatoires. En outre,
à l’avenir, des Etats pourraient se sentir de ce fait encouragés à présenter
des demandes en indication de mesures conservatoires, sachant que,
même s'ils ne sont pas en mesure de s’acquitter au préalable de la charge
qui leur incombe d'établir la compétence prima facie de la Cour, ils
obtiendront de celle-ci qu’elle se prononce d’une manière qui pourrait
être interprétée comme appuyant la prétention formulée à l’encontre de la
partie adverse.

10. Les raisons que je viens d’exposer m'ont amené à conclure que Ja
Cour n’était pas, au regard du droit, fondée à inclure les paragraphes sus-
mentionnés dans la présente ordonnance.

{ Signé) Thomas BUERGENTHAL.

44
